Citation Nr: 1111194	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  06-02 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to a service-connected low back disability.

2.  Entitlement to an increased evaluation for post operative herniated lumbar disc, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and K.M.



ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1964 to October 1967. 

These matters come before the Board of Veterans' Appeals (Board) from a May 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania.  

In March 2006, the Veteran testified before a Decision Review Officer (DRO) in Cleveland, Ohio, by way of video conference from the VARO in Cincinnati, Ohio.  A transcript of that hearing is of record.

In April 2008, the Veteran and a witness testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

These matters were previously before the Board in December 2007 and June 2008 and were remanded for further development.  They have now returned to the Board for further appellate consideration.  The Board finds that the RO substantially complied with the mandates of the Board's remands; therefore, the Board will proceed to adjudicate the appeal. 

During the pendency of the appeal, a March 2010 rating decision granted the Veteran's claims for entitlement to service connection for radiculopathy of the right lower extremity, and entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) due to service-connected disabilities, which had been previously remanded by the Board.


The  issue of entitlement to service connection for arachnoiditis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran is service connected for post operative herniated lumbar disc, evaluated as 60 percent disabling, effective from May 1983.

2.  The Veteran has a diagnosis of sleep apnea.

3.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record that the Veteran's sleep apnea is related to his service-connected post operative herniated lumbar disc. 

4.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran's sleep apnea is causally related to active service.

5.  Throughout the rating period on appeal, from June 16, 2003, the Veteran's service-connected post operative herniated lumbar disc disability has been manifested by complaints of pain; objectively, he has had range of lumbar spine motion of at least 40 degrees flexion with pain, but no muscle spasm, muscle atrophy, guarding over the lumbar area, associated weakness, fatigue, or lack of endurance.  

6.  The clinical evidence of record is against a finding that the Veteran has bladder or bowel manifestations of intervertebral disc syndrome.

7.  The Veteran is service-connected for radiculopathy of the left lower extremity associated with post operative herniated lumbar disc, evaluated as 10 percent disabling, and radiculopathy of the right lower extremity associated with post operative herniated lumbar disc, evaluated as 40 percent disabling.  


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by active service, nor is it proximately due to, the result of, or aggravated by, service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304. 3.310 (2010).

2.  Throughout the rating period on appeal, from June 16, 2003, the criteria for an evaluation in excess of 60 percent for post operative herniated lumbar disc have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5292 (as in effect prior to September 26, 2003), Diagnostic Code 5293 (as in effect from September 23, 2002 to September 26, 2003) and Diagnostic Code 5243 (as in effect from September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection " claim, to include an increased rating claim.  

In VA correspondence to the Veteran dated in July 2004, the Veteran was informed of what evidence was required to substantiate the claim for entitlement to service connection for sleep apnea on a direct incurrence basis.  In VA correspondence to the Veteran dated in September 2004, the Veteran was informed of what evidence was required to substantiate the claim for entitlement to service connection for sleep apnea as secondary to a service-connected disability.  In March 2006, the Veteran was provided with notice as to the criteria for consideration in the assignment of a disability rating and/or effective date.  In June 2008, the Veteran was informed of what evidence was required to substantiate the claim for entitlement to an evaluation in excess of 60 percent for his back disability, and of his and VA's respective duties for obtaining evidence.  The notice provided also informed the Veteran of the criteria necessary for an effective date and disability rating.  

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claims, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claims were readjudicated thereafter, and the appellant therefore, has not been prejudiced.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), Social Security Administration records, and VA and private examination and treatment records.  Additionally, the claims file contains the statements of the Veteran and his spouse (K.M.) in support of his claims.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

VA examinations with respect to the issues on appeal were obtained in March 2005 (back disability), January 2007 (back disability), and August 2008 (sleep apnea).  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are more than adequate, as they include a review of the claims files, to include the Veteran's medical records, an examination of the Veteran, and an interview with the Veteran regarding his symptoms.  The reports of examination for the low back disability contain findings necessary to evaluate the disability under the applicable diagnostic code rating criteria.  The August 2008 report of examination for the sleep apnea disability, taken with the March 2005 VA examination report, contains sufficient rationale for the opinion proffered. 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal criteria 

Service connection- in general

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

Secondary service connection

Disability which is proximately due to, or aggravated by, a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a).

Rating Disabilities

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In addition, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") has also held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Rating intervertebral disc syndrome (IVDS) 

Effective from September 23, 2002 through September 25, 2003

Under the version of Diagnostic Code 5293, as in effect from September 23, 2002 through September 25, 2003, Intervertebral Disc Syndrome (IVDS) may be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations, along with evaluations for all other disabilities, whichever method results in the higher evaluation.

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is assigned. With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is assigned. With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is assigned. With incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is assigned.

Note (1) under this diagnostic code provides that, for purposes of evaluations under DC 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Rating disability of the spine (other than IVDS) prior to September 26, 2003

The only diagnostic codes for the spine which could provide a rating in excess of 60 percent were DC 5286, which provides for a 100 percent rating for ankylosis of the spine at an unfavorable angle with marked deformity, and DC 5285, which provides for a 100 percent rating for fracture of the vertebra with cord involvement, bedridden, or requiring long leg braces.

Rating disability of the spine (to include IVDS) 

Effective from September 26, 2003

As in effect from September 26, 2003, under the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, DC 5243, for intervertebral disc syndrome, provides that forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour is rated at 10 percent.  A 20 percent evaluation is for assignment where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.

Note (1) under this diagnostic code provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code. 38 C.F.R. § 4.71a.

IVDS may be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, or the General Rating Formula for Diseases and Injuries of the Spine (as outlined above), based on whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

Pursuant to Karnas v. Derwinski, 1 Vet.App. 308, 311 (1991), where a law or regulation changes after the claim has been filed or reopened, but before administrative or judicial process has been concluded, the version of the law most favorable to the Veteran applies unless Congress provided otherwise or permitted the VA Secretary to do otherwise and the Secretary did so.  Hence, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, and the Board considers both the former and the current schedular criteria, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change. Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Sleep apnea

The first element of a claim for service connection is that there must be evidence of a current disability.  Private medical correspondence, dated in March 2004, reflects that the Veteran has sleep apnea. Therefore, the Board finds that the first element of service connection has been met.

The second element for service connection on a secondary basis is evidence that the current disability was either caused by, or aggravated by, a service-connected disability. Harder v. Brown, 5 Vet. App. 183 (1993).  The Veteran avers that his sleep apnea is causally related to his service-connected low back disability.  (See September 2005 notice of disagreement, DRO hearing transcript, page 4, and Board hearing transcript, page 5).  Specifically, he contends that his low back disability causes him to get up in the night to urinate, which disrupts his sleep, and causes his sleep apnea.  He also reported to an August 2008 VA examiner that his sleep apnea is secondary to back pain.  The Veteran was service-connected for post operative herniated lumbar disc effective May 1983.  

The Veteran testified at the March 2006 DRO hearing that his treating physicians had not indicated that his sleep apnea is related to his back disability.  (See DRO hearing transcript, page 4)  He testified at the DRO hearing and the April 2008 Board hearing that he was told by a doctor, through the VA, "a long time ago" that scar tissue had more than likely attached itself to one of the nerves going to his bladder and that this was the reason why he had to go to the bathroom so often.  The Board finds that this statement is less than credible, as it is contrary to the clinical evidence of record.  In addition, a review of the records, indicates that the VA doctor about whom the Veteran has referred, wrote the following in his February 2006 report:

[The Veteran] specifically wants a letter stating that this frequency [to urinate] is from his laminectomy, as he has been told by his surgeon for the laminectomy that this cannot be the cause.  Patient states that he feels like he has been called a liar and would like something to specifically document that his surgery could have contributed to his frequency.  

The examiner further stated:

As to the cause of the frequency, it is difficult to say at that point in time.  Typically, with frequency as a symptom, it would be more likely an upper motor neuron lesion, if this is neurologically related.  This cannot be stated until the patient has urodynamics to determine the function of his bladder.

A March 2005 VA examination report reflects the following:

Many of the Veteran's complaints are hysterical and nonphysiological despite the presence of actual pathology.  A good example of this is his complaint of urinary incontinence, which he attributes to surgical scarring affecting the nerves of his bladder.  His description of this condition is hysterical and not in the least consistent with a neurogenic bladder.  He does appear to have benign prostatic hypertrophy as part of the etiology of his complaints.  

The examiner further opined that the Veteran's incontinence is less likely than not secondary to his service-connected post operative residuals of herniated lumbar disc.  Thus, the evidence is against a finding that the Veteran's complaints of frequent urination at night are related to his low back disability.  As his frequent urination is unrelated to his back disability, his complaints of sleep apnea related to urinary frequency cannot logically be related to his back disability.  Moreover, even if the Veteran's frequent urination was related to his back disability, there is no clinical evidence of record that his need to get up in the middle of the night to urinate is in any way related to his sleep apnea. 

As noted above, the Veteran also stated that his sleep apnea was due to his back pain.  The August 2008 VA examiner stated that "the obstructive sleep apnea has nothing whatsoever to do with the [V]eteran's service connected lumbar spine disability, or any incident of the [V]eteran's service."  The examiner noted that while the Veteran's complaints of difficulty sleeping with frequent awakening due to the pain are reasonable, the disruption of sleep due to back pain is unrelated to obstructive sleep apnea.  The examiner stated that the "[V]eteran thinks that the sleep apnea is secondary to his lumbar spine disease, which it is not."

None of the VA or private medical records indicates a positive relationship, to include chronic aggravation, between the Veteran's sleep apnea and back disability; rather, the VA records reflect that there is no relationship.  

The Veteran may sincerely believe that his sleep apnea is due to, or aggravated by, his service-connected back disability; however, the Board notes that the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion in this regard.  The Board also finds that a lay person is not competent to provide an etiology opinion as to sleep apnea.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Finally, the Board notes that the Veteran has consistently averred that he has sleep apnea causally related to his back disability.  The Board is not bound to discuss a theory of entitlement to service connection on a direct-incurrence basis where neither the Veteran nor the record raises the theory of entitlement to service connection on a direct-incurrence basis.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).  However, the Board notes that even if the Veteran's sleep apnea was to be considered on a direct incurrence basis, service connection would not be warranted. 

The Veteran's STRs are negative for complaints of, or treatment for, sleep apnea.  Moreover, the Veteran has not averred that he had sleep apnea in service.  At the April 2008 Board hearing, he testified that he never had problems with sleep while in service, and all his sleep problems started after [post service] back surgery  (See Board hearing transcript, page 9).  The earliest clinical evidence of sleep apnea is March 2004, more than 35 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

There is no competent clinical evidence of record that the Veteran's sleep apnea is causally related to active service.  Thus, the Veteran's claim for service connection on a direct incurrence basis is denied.

The evidence of record is against a finding that the Veteran's sleep apnea is causally related to active service, or to any service-connected disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


Rating low back disability

The Veteran's post operative herniated lumbar disc is currently evaluated as 60 percent disabling, effective from May 1983.  In a statement received on June 17, 2004, the Veteran asserted than an increased evaluation was warranted.  As the Veteran's claim was received by VA on June 17, 2004, the rating period on appeal is from June 16, 2003, one year prior to the date of receipt of the increased rating claim.  38 C.F.R. § 3.400(o)(2) (2010).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2010) and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the history of the disability is for consideration in rating a disability.   

Initially, the Board notes that under rating criteria effective September 26, 2003, the highest evaluation possible for rating IVDS under Diagnostic Code (DC) 5243, and the "Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes" is 60 percent.  As the Veteran's disability is currently rated 60 percent, a higher evaluation is not possible under DC 5243, as in effect from September 26, 2003.

Under the version of DC 5293, as in effect from September 23, 2002 through September 25, 2003, the Board must also consider whether separate evaluations for chronic orthopedic and neurologic manifestations of the Veteran's service-connected back disability, when combined under 38 C.F.R. § 4.25 with evaluations for all of his other disabilities, results in a higher combined disability rating.  Note (1) states that chronic orthopedic and neurologic manifestations means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  

Under the current regulation for the spine, associated objective neurologic abnormalities are evaluated under an appropriate diagnostic code.  The Veteran is service-connected for radiculopathy of the right lower extremity associated with post operative herniated lumbar disc, evaluated as 40 percent disabling effective from September 17, 2004.  He is also service-connected for radiculopathy of the left lower extremity associated with post operative herniated lumbar disc, evaluated as 10 percent disabling effective from September 2004.  Any additional compensation, for radiculopathy, to his back rating would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 (2010).  The Board also notes that, using the VA regulations for combined ratings and bilateral factor, 38 C.F.R. § 4.25 and 4.26, the Veteran's disability rating of 40 percent for right lower extremity and 10 percent for left lower extremity, combined with a possible 20 percent under the "General Rating Formula for Diseases and Injuries of the Spine"( based on the Veteran's clinically demonstrated forward flexion to at least 40 degrees, which the Board finds is comparable to no worse than moderate limitation of lumbar spine motion under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (as in effect prior to September 26, 2003)) would still only warrant a 60 percent evaluation for the Veteran's back disability. 

With regard to bowel and bladder problems, the clinical record is against a finding that the Veteran has bowel or bladder problems causally related to his service-connected post operative herniated lumbar disc.  The Veteran has stated that he has incontinency at night.  As noted above, the March 2005 VA examination report reflects that the Veteran's bladder disability is not related to his low back disability.  A November 2006 neurology record reflects that the Veteran denied any loss of bowel or bladder control.  The evidence of record reflects that the Veteran is constipated due to morphine medication, but has no bowel dysfunction.  (See January 2007 VA examination report and August 2008 VA examination report.)  The August 2008 VA examination report for a nerve disability reflects that the Veteran denied any bowel or bladder incontinence. 

As noted above, the only diagnostic codes for the spine which could provide a rating in excess of 60 percent are DC 5286 (in effect prior to September 26, 2003), which provides for a 100 percent rating for ankylosis of the spine at an unfavorable angle with marked deformity, and DC 5285 (in effect prior to September 26, 2003), which provides for a 100 percent rating for fracture of the vertebra with cord involvement, bedridden, or requiring long leg braces.  In addition, the General Rating formula for disease and Injuries of the Spine, effective from September 26, 2003 provides for a 100 percent evaluation for unfavorable ankylosis of the entire spine. 

The evidence of record is against a finding that the Veteran has unfavorable ankylosis with marked deformity, fracture of the vertebra with cord involvement, bedridden, or requiring long leg braces, or unfavorable ankylosis of the entire spine.  

The March 2005 VA examination report reflects that "the Veteran does not cooperate with range of motion testing and strongly resists testing of passive range of motion.  The range of motion results given are not accurate and do not reflect the [V]eteran's true abilities.  Back flexion is 50 degrees out of 90 degrees; extension is 30 degrees out of 40 degrees.  Both left and right lateral bending are 40 degrees out of 40 degrees.  Left rotational twisting is 35 degrees out of 40 degrees, right is 25 degrees out of 40 degrees."  The report also reflects that the Veteran reported flare-ups three to four times a day, which last from half an hour to hours in length.  The Veteran reported no incapacitating episodes over the last 12 months.

The January 2007 VA examination report reflects that the Veteran could forward flex his back to 40 degrees when he has pain of the low back area in general.  He could laterally bend his back to the right and left 10 degrees with pain over the low back area.  There was no muscle spasm, muscle atrophy or guarding over the lumbar area.  The examiner noted that the Veteran has associated pain over the low back are when he performed range of motion movements without associated weakness, fatigue or lack of endurance.  "The restriction of range of motion of back was due primarily and exclusively because of back pain and not due to any associated fatigue, weakness, or lack of endurance."  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of limited line of vision; restricted opening of the mouth and chewing breathing limited to diaphragmatic respiration.  Gastrointestinal symptoms due to pressure of the costalmargin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Flexion of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  (Note 5 to General Rating Formula for Disease and Injuries of the Spine.)  Although the Veteran is reported to have pain on motion, the Board finds that, even considering the factors under DeLuca, the Veteran's pain does not limit his motion to the equivalent of ankylosis.  None of the examiners has indicated that the Veteran's disability symptomatology and manifestations are equivalent to ankylosis.  In addition, the January 2007 VA examination report reflects no muscle atrophy.  If the Veteran had ceased to use his back muscles due to pain, it would be expected that he would have muscle atrophy due to such disuse.

The Board has also considered whether the Veteran should be separately rated for a scar of his back, but finds that he should not.  A February 2000 VA examination report reflects that the Veteran has a 5 inch, healed, incisional scar over the back area which is non-tender and non-painful.  A September 2002 SSA record reflects that the Veteran reported that there were no painful back areas which were hypersensitive to touch.  Private medical records from T.-S. Pain Management Institute, dated in November 2002, December 2002, and August 2004 all reflect that examinations of the lumbar spine showed well-healed scars.  The March 2005 VA examination report reflects a 16 centimeter scar overlying the lumbosacral spine that is tender to palpation but non adherent.  The January 2007 VA examination report reflects that the Veteran had a 5.5 [?] long healed incisional scar over the midline of the low back area.  The midline is nontender and nonpainful.  The Board notes that the Veteran has not complained of a painful scar, and the majority of the records do not reflect a painful scar.  Although the March 2005 VA examination report reflects that the scar is tender to palpation, both the preceding VA examination report in 2000 and the subsequent VA examination report in 2007 reflect that it is non-tender and non-painful.  Based on the evidence of record as a whole, the Board finds that a separate rating of the Veteran's back scar is not warranted. 38 C.F.R. § 4.118, Diagnostic Codes 7801 - 7805 (as in effect prior to and subsequent to October 23, 2008).

The Veteran does not have ankylosis, is not bedridden, and does not require long leg braces due to fracture of the vertebra with cord involvement.  Thus, the evidence of record, as noted above, is against a finding that the Veteran has any symptoms which warrant an evaluation in excess of 60 percent at any time during the rating period on appeal, from June 16, 2003.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extra schedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2010). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected back disability is inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected disability.  Therefore, a further analysis under Thun is not warranted.  Even if the Board were to have found that the rating criteria did not reasonably describe the Veteran's disability level and symptomatology, the Board finds that referral for extraschedular would still not be warranted.  

The Board finds that the record reflects that the Veteran's back disability alone does not cause marked interference with employment.  Moreover, the clinical record does not reflect that the Veteran has had frequent periods of hospitalization, during the rating period on appeal, for his back disability.  Thus, referral for extraschedular evaluation is not warranted. 


ORDER

Entitlement to service connection for sleep apnea, to include as secondary to service-connected low back disability, is denied.

Entitlement to an increased evaluation for service-connected post operative herniated lumbar disc disability, currently evaluated as 60 percent disabling, is denied.




____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


